Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 has been amended to recite “wherein the hydroxyalkyl group having 4 to 8 carbon atoms is a secondary or tertiary hydroxyalkyl group”. Written support is only found for hydroxyl groups being secondary or tertiary within ¶ 26 of the specification as opposed to hydroxyalkyl groups. There is a difference in scope between the terminology. For instance, a -C(CH3)2-CH2-OH group can be considered a tertiary hydroxyalkl group, but is not a tertiary alcohol. Since written support is not found for the scope that is being claimed, claim 3 fails to comply with the written description requirement. Recitation of “wherein the hydroxylalkyl group having 4 to 8 carbon atoms comprises a secondary or tertiary alcohol” is suggested.
Claims 1, 3-5, 7-10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the first structural unit and the second structural unit are on different side chains of the acrylic resin”. The specification describes the side chains as being present within the structural units and not vice versa. See ¶ 22-33. A conflict or inconsistency between the claimed subject matter and the specification may render a claim indefinite. MPEP 2173.03. In the present case, it is unclear what is meant or implied by structural units being present on side chains in light of the specification.
As claims 3-5, 7-10, and 15 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 3 recites “wherein the hydroxyalkl group having 4 to 8 carbon atoms is a secondary or tertiary hydroxyalkyl group”. It is unclear whether “secondary or tertiary” is referring to the -OH group position (e.g. in the case of -CH2-CH2-C(CH3)2-OH) or is referring toward how the hydroxylalkyl group connects to the remainder of the structural unit (e.g. in the case of -C(CH3)2-CH2-CH2-OH). Recitation of “wherein the hydroxylalkyl group having 4 to 8 carbon atoms comprises a secondary or tertiary alcohol” is suggested. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 5, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke (US 2004/0048977 A1).
Regarding Claims 1, 4, 5, and 15, Wilke teaches powder slurries comprising acrylic binder and blocked polyisocyanate curing agent (Abstract). The powder compositions are coating compositions (¶ 2). Wilke describes an embodiment where the powder composition comprises an acrylic resin derived from monomers comprising ethylhexyl acrylate (side chain having an alkyl group with 6 carbon atoms) and 4-hydroxybutyl methacrylate (hydroxyalkyl group with 4 carbon atoms) (¶ 268-275). The resulting resin powders are construed as “particles”. The acrylic resin comprises 424 pbw ethylhexyl acrylate relative to 953 pbw total monomers used (¶ 269), equivalent to 44.5 wt% of ethylhexyl acrylate units within the acrylic resin. 
Claim Rejections - 35 USC § 102/103
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilke (US 2004/0048977 A1).
Wilke teaches powder slurries comprising acrylic binder and blocked polyisocyanate curing agent (Abstract). The powder compositions are coating compositions (¶ 2). Wilke describes an embodiment where the powder composition comprises an acrylic resin derived from monomers comprising ethylhexyl acrylate (side chain having an alkyl group with 6 carbon atoms) and 4-hydroxybutyl methacrylate (hydroxyalkyl group with 4 carbon atoms) (¶ 268-275). The resulting resin powders are construed as “particles”. The acrylic resin comprises 424 pbw ethylhexyl acrylate relative to 953 pbw total monomers used (¶ 269), equivalent to 44.5 wt% of ethylhexyl acrylate units within the acrylic resin. 
Regarding Claim 7, Wilke teaches preferred powder compositions that are pigmented with either organic or inorganic pigment (¶ 202-206, 210-211). The position is taken that the disclosure of Wilke is of sufficient specificity to anticipate a powder composition further comprised of inorganic pigments. Alternatively, it would have been obvious to one of ordinary skill in the art to further incorporate inorganic pigment within the powder coating compositions of Wilke because doing so would result in color powder coating compositions in accordance with the teachings of Wilke.
Claim Rejections - 35 USC § 103
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US 2004/0048977 A1).
Wilke teaches powder slurries comprising acrylic binder and blocked polyisocyanate curing agent (Abstract). The powder compositions are coating compositions (¶ 2). Wilke describes an embodiment where the powder composition comprises an acrylic resin derived from monomers comprising ethylhexyl acrylate (side chain having an alkyl group with 6 carbon atoms) and 4-hydroxybutyl methacrylate (hydroxyalkyl group with 4 carbon atoms) (¶ 268-275). The resulting resin powders are construed as “particles”. The acrylic resin comprises 424 pbw ethylhexyl acrylate relative to 953 pbw total monomers used (¶ 269), equivalent to 44.5 wt% of ethylhexyl acrylate units within the acrylic resin. 
Regarding Claim 3, the embodiment of Wilke differs from the subject matter claimed in that a secondary or tertiary hydroxyl group is not used. Wilke teaches several hydroxyl-containing sidechains can be used such as 3-hydroxybutyl (¶ 95), which is a secondary hydroxyl group. It would have been obvious to one of ordinary skill in the art to substitute 4-hydroxybutyl with 3-hydroxybutyl groups and thereby predictably afford workable powder coating compositions as taught by Wilke. 
Regarding Claim 8, Wilke differs from the subject matter claimed in that an additional organic resin particle is not described. However, it is noted the acrylic particles themselves described by Wilke are organic resin particles. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In light of the express teachings of Wilke and the cited case law, it would have been obvious to one of ordinary skill in the art to utilize combinations of differing acrylic powders within the compositions of Wilke thereby predictably affording workable curable powder compositions in accordance with the teachings of Wilke.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US 2004/0048977 A1) in view of Eguchi (EP0250183 A2).
The discussion regarding Wilke within ¶ 17-19 is incorporated herein by reference.
Regarding Claims 8 and 10, Wilke differs from the subject matter claimed in that the further inclusion of crosslinked/gel particles is not described. Eguchi teaches the incorporation of crosslinked polymer particles into coating powder compositions (Abstract; Page 3, Lines 1-6). Eguchi teaches the particles provide excellent appearance and improved weather resistance and hardness (Page 1, Lines 4-8). It would have been obvious to one of ordinary skill in the art to utilize the crosslinked polymers of Eguchi within the powder coating compositions of Wilke because doing so would  provide excellent appearance and improved weather resistance and hardness as taught by Eguchi. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US 2004/0048977 A1) in view of Eguchi (EP0250183 A2) as evidenced by Lange (Colloid & Polymer Sci, 1986, 264, 488-493).
The discussion regarding Wilke and Eguchi within ¶ 21-22 is incorporated herein by reference.
Regarding Claim 9, as evidenced by Lange, crosslinked portions of polymers are commonly referred to as “gels” (Page 488). Accordingly, the crosslinked particles of Eguchi are seen to necessarily contain a gel component in the absence of evidence to the contrary.
Claims 1, 3-5, 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2016/0075885 A1).
Regarding Claims 1, 3-5, and 7, Ishizuka teaches powder coating materials (Abstract) and describes examples where the coating materials comprise an acrylic binder derived from monomers comprising n-butyl acrylate (having side chains with an alkyl group having 4 or more carbon atoms) and hydroxyethyl methacrylate (hydroxyalkyl group) and a blocked polyisocyanate curing agent (¶ 226-231, 271-286). Small quantities of hydrophobic silica particles is added (¶ 155, 286), which are inorganic particles. 80 pbw of butyl acrylate is used relative to 403 pbw of total monomer (¶ 227), equivalent to 19.9 wt% of butyl acrylate units within the acrylic resin.
The embodiment of Ishikawa differs from the subject matter claimed in that a hydroxyalkyl group having 4 to 8 carbon atoms is not used. Ishikawa teaches a wide variety of hydroxyl-containing monomers can be used for creating acrylic binders, such as 2-hydroxybutyl methacrylate (¶ 56). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the 2-hydroxyethyl methacrylate with monomers such as 2-hydroxybutyl methacrylate because doing so would predictably afford workable acrylic binders for use within powder coating compositions based on the teachings of Ishizuka. 2-hydroxybutyl methacrylate has a side chain of a hydroxyalkyl group with 4 carbon atoms and contains a secondary hydroxyl group. 
Regarding Claim 8, Ishizuka teaches thermosetting resins can be used alone or in combinations of two or more types (¶ 81), thus suggesting embodiments possessing additional organic resin particles. 
Regarding Claim 15, the embodiment of Ishikawa differs from the subject matter claimed in that an alkyl group having 5 or more carbon atoms is not used. However, Ishikawa teaches several (meth)acrylate monomers are suitable inclusive of several that have alkyl groups of 5 or more carbon atoms (see for instance hexyl (meth)acrylate) (¶ 61). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the butyl acrylate with monomers such as hexyl (meth)acrylate because doing so would predictably afford workable acrylic binders for use within powder coating compositions based on the teachings of Ishizuka.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2016/0075885 A1) in view of Eguchi (EP 250183 A2).
The discussion regarding Ishizuka within ¶ 27-30 is incorporated herein by reference.
Regarding Claims 8 and 10, Ishizuka differs from the subject matter claimed in that the further inclusion of crosslinked/gel particles is not described. Eguchi teaches the incorporation of crosslinked polymer particles into coating powder compositions (Abstract; Page 3, Lines 1-6). Eguchi teaches the particles provide excellent appearance and improved weather resistance and hardness (Page 1, Lines 4-8). It would have been obvious to one of ordinary skill in the art to utilize the crosslinked polymers of Eguchi within the powder coating compositions of Ishizuka because doing so would provide excellent appearance and improved weather resistance and hardness as taught by Eguchi. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2016/0075885 A1) in view of Eguchi (EP0250183 A2) as evidenced by Lange (Colloid & Polymer Sci, 1986, 264, 488-493).
The discussion regarding Ishizuka and Eguchi within ¶ 32-33 is incorporated herein by reference.
Regarding Claim 9, as evidenced by Lange, crosslinked portions of polymers are commonly referred to as “gels” (Page 488). Accordingly, the crosslinked particles of Eguchi are seen to necessarily contain a gel component in the absence of evidence to the contrary.
Claims 1, 3-5, 7, 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (EP 250183 A2) in view of Ishizuka (US 2016/0075885 A1).
Regarding Claims 1, 3-5, 7, 8, and 10, Eguchi teaches coating powders (Abstract) derived from binder, hardener, and crosslinked polymer particles (Page 3, Lines 1-7). Eguchi teaches examples where the binder is an acrylic polymer derived from monomers comprising N-n-butoxymethyl acrylamide (containing side chain with an alkyl group of 4 carbon atoms) and 2-hydroxyethyl methacrylate (containing side chain with hydroxyl group) (Page 14, Line 23 to Page 15, Line 12; Examples 7-9). 20 pbw of N-n-butoxymethyl acrylamide is used relative to 100 pbw of monomer, equivalent to 20 wt% of N-n-butoxymethyl acrylamide units within the acrylic resin. Eguchi teaches a preference for blocked polyisocyanates when the binder resin contains hydroxyl groups (Page 7, Line 21-24; Claim 12). The mixtures also contain titanium dioxide pigment (Page 19, Lines 3-22), construed as inorganic particles.
The embodiment of Eguchi differs from the subject matter claimed in that 2-hydroxyethyl methacrylate is not a hydroxyalkyl group having 4 to 8 carbons. Ishizuka is also directed toward powder coating materials (Abstract) and notes a wide variety of hydroxyl-containing monomers are known for creating acrylic binders, such as 2-hydroxybutyl methacrylate (¶ 56). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the 2-hydroxyethyl methacrylate of Eguchi with monomers such as 2-hydroxybutyl methacrylate of Ishizuka because doing so would predictably afford workable acrylic binders for use within powder coating compositions based on the teachings of Ishizuka. 2-hydroxybutyl methacrylate has a side chain of a hydroxyalkyl group with 4 carbon atoms and contains a secondary hydroxyl group.
Regarding Claim 15, the embodiment of Eguchi differs from the subject matter claimed in that 2-hydroxyethyl methacrylate is not a hydroxyalkyl group having 5 or more carbons. Ishizuka is also directed toward powder coating materials (Abstract) and notes a wide variety of hydroxyl-containing monomers are known for creating acrylic binders, such as 6-hydroxyhexyl vinyl ether (¶ 56). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the 2-hydroxyethyl methacrylate of Eguchi with monomers such as 6-hydroxyhexyl vinyl ether of Ishizuka because doing so would predictably afford workable acrylic binders for use within powder coating compositions based on the teachings of Ishizuka. 6-hydroxyhexyl vinyl ether has a side chain of an alkyl group with 6 carbon atoms.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (EP 250183 A2) in view of Ishizuka (US 2016/0075885 A1) as evidenced by Lange (Colloid & Polymer Sci, 1986, 264, 488-493).
The discussion regarding Eguchi within ¶ 38-40 is incorporated herein by reference.
Regarding Claim 9, as evidenced by Lange, crosslinked portions of polymers are commonly referred to as “gels” (Page 488). Accordingly, the crosslinked particles of Eguchi are seen to necessarily contain a gel component in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to describe “the content of these alkyl groups”. Applicant’s construction of the term “structural unit” as pertaining to the alkyl group is at odds with the present claim language and the description the specification. The “structural units” are merely monomer residues that possess the alkyl groups, and not the alkyl groups themselves. See ¶ 20-21 of the specification. The content of the “structural units”/monomer residues disclosed by the prior art fall squarely within the range claimed. 
With respect to claim 3, Applicant argues the specification redefines “hydroxyl group” to be equivalent to a “hydroxyalkyl group” at ¶ 26 and thus, the specification provides written support for secondary and tertiary hydroxyalkyl groups. 
In response, the plain meaning of a hydroxyl group is “-OH” and the plain meaning of a hydroxyalkyl group is “-R-OH”, R being an alkylene group. Hydroxyl groups are clearly not hydroxyalkyl groups in the ordinary sense. The Examiner has considered the sections cited by Applicant, but is not persuaded that any clear, deliberate, and precise re-definition of the terminology is present within the specification. Rather, the specification at ¶ 20 indicates a structural unit can have a hydroxy group on a side chain, which makes logical sense with respect to hydroxyalkyl groups since a residue with a hydroxyalkyl group (e.g. hydroxyethyl methacrylate) has a hydroxyl group on a side chain (the ethyl group). ¶ 26 indicates the hydroxyl group within the hydroxyalkyl group may be any of primary to tertiary hydroxy groups. The Examiner submits the mere statement within ¶ 26 that “hydroxyalkyl group… as the above-described hydroxy group” is ambiguous and falls far short of a clear and precise redefinition. Applicant’s assertion that “hydroxyalkyl” and “hydroxyl group” are synonymous also fails to make logical sense according to the plain meaning of these terms and is not consistent with the disclosure filed. For instance, ¶ 28 indicates “the structural unit having a hydroxy group on a side chain is preferably a structural unit having a hydroxyalkyl group on a side chain”. Here, Applicant asserts the specification clearly redefines “hydroxy group” to be synonymous with hydroxyalkyl, but the specification itself clearly indicates hydroxyalkyl groups to be a subset of “hydroxy group on a side chain”. As discussed within MPEP 2111.01(IV)(A), where the specification is ambiguous as to whether the inventor used claim terms inconsistent with their ordinary meaning, the ordinary meaning will apply. For the above reasons, the 112 rejections with respect to claim 3 are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764